DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
Claims 7-8 and 19 recite “wherein the pressure piece is tiltable with respect to the longitudinal axis.”  However, none of the drawings show the pressure piece (120) tillable with respect to the longitudinal axis.  Instead, the pressure piece (120) appears to be fixed over a longitudinal axis (referring to figs. 1 and 3-5).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
in claim 16, the limitation “wherein the additional pressure piece is supported at least indirectly on the additional housing by means of the additional spring and an additional sleeve.”  Although the Specification discloses that the pressure piece supported on the housing by means of a spring (paragraph 0008), there is no disclosure of the sleeve providing support to the pressure piece.
Claim Objections
Claims 1, 12-13, and 16 are objected to because of the following informalities:  
Claim 1 recites “wherein the pressure piece is supported at least indirectly on the housing by means of the spring” (line 7).  For the sake of brevity, recommend changing to “wherein the pressure piece is supported at least indirectly on the housing by 
Claim 12 recites “wherein the spring is protected from welding spatter by means of the sleeve” (line 3).  For the sake of brevity, recommend changing to “wherein the spring is protected from welding spatter by 
Claim 13 recites “wherein the pressure piece is supported at least indirectly on the housing by means of the spring” (lines 6-7).  For the sake of brevity, recommend changing to “wherein the pressure piece is supported at least indirectly on the housing by 
Claim 16 recites “wherein the additional pressure piece is supported at least indirectly on the additional housing by means of the additional spring and an additional sleeve” (line 6).  For the sake of brevity, recommend changing to “wherein the additional pressure piece is supported at 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of the examination, the limitation will be interpreted as “wherein the spring biases the pressure piece
Claim 9 recites the limitation "the outflow of gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a “gas nozzle” but makes no mention of a gas flowing through the nozzle.  For the purpose of the examination, the limitation will be interpreted as “wherein the pressure piece has at least one hole for an outflow of gas.”
Claim 14 recites the limitation "the clamping element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as "a clamping element."
Claim 15 recites “a plurality of clamping elements.”  Claim 15 depends on claim 14, which recites a singular “clamping element.”  It is unclear if the clamping element of claim 14 is included in the plurality of clamping elements required in claim 15 or is a separate clamping element from the plurality of clamping elements required in claim 15.  For the purpose of the examination, the limitation will be interpreted such that the clamping element of claim 14 is included in the “plurality of clamping elements” in claim 15.
Claims 15 and 16 recite “precisely one gas nozzle can be introduced temporally in succession into individual ones of the clamping elements.”  However, claim 15 depends on independent claim 14, and claim 16 depends on independent claim 13.  Each of these independent claims already recite “a gas nozzle of a welding device can be introduced into the housing and into the sleeve.”  It is unclear if the “precisely one gas nozzle” of claims 15 and 16 are the same as or different from the “gas nozzle” of claims 14 and 13, respectively.  Additionally, claim 16 recites an additional “gas nozzle” (line 8).  For the purpose of the examination, the limitation will be interpreted such that the “precisely one gas nozzle” and all the “gas nozzles” can comprise the same structure.
Claims 17-20 are rejected based on their dependency to claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izutani et al. (US-20120125903-A1).
Regarding claim 1, Izutani teaches a clamping element (figs. 1A-1C) for a clamping device (“clamping the holding member 41 with a clamp or the like,” para 0098) for welding workpieces (“a base material to be welded was a structural steel,” para 0108), the clamping element comprising: a housing (holding member 4, figs. 1A-1C); a pressure piece (shield member 6, figs. 1A-1C) arranged so as to be movable relative to the housing (figs. 1A-1C show space increasing between the holding member 4 and the shield member 6 as the holding member 4 moves to the proximal end); a spring (elastic member 5, figs. 1A-1C), wherein the pressure piece is supported at least indirectly on the housing by means of the spring (the shield member 6 is directly supported on the housing member 4 by the pressure exerted by the spring 5, as shown in fig. 2A); and a sleeve (tip connection body 3, figs. 1A-1C), wherein the spring is arranged in a radial direction between the housing and the sleeve (as shown in figs. 1A-1C), and a gas nozzle (welding tip 1, figs. 1A-1C; “a contact tip (hereinafter referred to as a welding tip) is used for gas-shielded arc welding,” para 0004) of a welding device (“screwing the welding tip into a connection portion of a welding torch body,” para 0006) can be introduced into the housing, and into the sleeve (as shown in fig. 1A).

Izutani, figs. 1A-1C and 2A-2B

    PNG
    media_image1.png
    825
    614
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    757
    630
    media_image2.png
    Greyscale

	Regarding claim 2, Izutani teaches wherein the pressure piece is annular (“a shield member that has an annular shape,” para 0026).
	Regarding claim 3, Izutani teaches wherein the gas nozzle (welding tip 1, figs. 1A-1C) can be at least partially introduced into the pressure piece (shield member 6, figs. 1A-1C; as shown in the drawings, the welding tip is fully introduced into the pressure piece).
	Regarding claim 4, Izutani teaches wherein a welding wire can be guided through the pressure piece (“A through hole is formed in the welding tip, and the welding wire is continuously fed into the through hole,” para 0004; because the welding tip 1 is inserted through the shield member 6 as shown in figs. 1A-1C, the examiner is construing this teaching by Izutani such that the welding tip 1 is also guiding the wire through the shield member 6).
	Regarding claim 5, Izutani teaches wherein the spring (elastic member 5, figs. 1A-1C) biases the pressure piece in the direction of a longitudinal axis (central axis O, figs. 1A-1C; the examiner is understanding this limitation to meet that the spring is biased to apply pressure against the pressure piece; similarly, fig. 2A of Izutani shows the that the spring 5 is biased to apply pressure against the shield member 6).
	Regarding claim 6, Izutani teaches wherein the pressure piece (shield member 6) is displaceable relative to the housing (holding member 4) along a longitudinal axis (figs. 1A-1C show space increasing between the holding member 4 and the shield member 6 as the holding member 4 moves to the proximal end along the axis O).
	 Regarding claim 9, Izutani teaches wherein the pressure piece (shield member 6) has at least one hole for an outflow of gas (construed as the hole of the shield member 6 at the distal end through which the welding tip 1 is inserted referring to figs. 1A-1C and 2A-2B; para 0004 states that the welding tip is used for gas-shielded arc welding, which is construed such that gas flows through the inner chamber of the welding tip 1).
	Regarding claim 10. Izutani teaches wherein the sleeve (tip connection body 3, figs. 1A-1C) is connected to the pressure piece (shield member 6; see annotated drawing below).

Izutani, fig. 2A (annotated)

    PNG
    media_image3.png
    734
    448
    media_image3.png
    Greyscale

	Regarding claim 11, Izutani teaches wherein the pressure piece is screwed to the sleeve (“The shield member 6 is connected to the distal end portion of the tip connection body 3 from the distal end side of the tip connection body 3. A method of making this connection is not particularly limited, and the connection may be made by using a screw or by press fitting,” para 0090).
	Regarding claim 12, Izutani teaches wherein the spring (elastic member 5) is protected from welding spatter by means of the sleeve (“foreign matters such as spatter can be prevented from entering a gap between the tip connection body and the holding member, because the shield member is mounted on the outer peripheral surface of the distal end portion of the tip connection body,” para 0027; the gap between the tip connection body and the holding member is where the elastic member 5 is used; examiner is construing this teaching by Izutani such that both the tip connection body 3 and the shield member 6 keep spatter from reaching the elastic member, which is apparent from the drawings).
Regarding claim 13, Izutani teaches a clamping device (“clamping the holding member 41 with a clamp or the like,” para 0098) for welding workpieces (“a base material to be welded was a structural steel,” para 0108), the clamping device (construed as the clamp that holds the holding member 4 as well as the welding torch 10 shown in figs. 1A-1C) comprising at least one clamping element (figs. 1A-1C) and the at least one clamping element comprises: a housing (holding member 4, figs. 1A-1C); a pressure piece (shield member 6, figs. 1A-1C) arranged so as to be movable relative to the housing (figs. 1A-1C show space increasing between the holding member 4 and the shield member 6 as the holding member 4 moves to the proximal end); a spring (elastic member 5, figs. 1A-1C), wherein the pressure piece is supported at least indirectly on the housing by means of the spring (the shield member 6 is directly supported on the housing member 4 by the pressure exerted by the spring 5, as shown in fig. 2A); a sleeve (tip connection body 3, figs. 1A-1C), wherein the spring is arranged in a radial direction between the housing and the sleeve (as shown in figs. 1A-1C), and a gas nozzle (welding tip 1, figs. 1A-1C; “a contact tip (hereinafter referred to as a welding tip) is used for gas-shielded arc welding,” para 0004) of a welding device (“screwing the welding tip into a connection portion of a welding torch body,” para 0006) can be introduced into the housing and into the sleeve (as shown in fig. 1A).
Regarding claim 14, Izutani teaches a clamping device (“clamping the holding member 41 with a clamp or the like,” para 0098) for welding workpieces (“a base material to be welded was a structural steel,” para 0108), wherein a clamping element (figs. 1A-1C) has a housing (holding member 4, figs. 1A-1C) and a pressure piece (shield member 6, figs. 1A-1C) which is arranged so as to be movable relative to the housing (figs. 1A-1C show space increasing between the holding member 4 and the shield member 6 as the holding member 4 moves to the proximal end), wherein a gas nozzle (welding tip 1, figs. 1A-1C; “a contact tip (hereinafter referred to as a welding tip) is used for gas-shielded arc welding,” para 0004) of a welding device (“screwing the welding tip into a connection portion of a welding torch body,” para 0006) can be introduced into the housing (as shown in fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US-20120125903-A1) as applied to claims 1 and 6 above, and further in view of Wells et al. (US-8373094-B2).
Regarding claim 7, Izutani teaches the invention as described above but does not explicitly disclose wherein the pressure piece is tiltable with respect to the longitudinal axis.
However, in the same field of endeavor of gas metal arc welding, Wells teaches wherein the pressure piece (contact tip assembly 16) is tiltable with respect to the longitudinal axis (“the contact tip assembly 16 is connected to the forward end of the gooseneck 14 opposite the liner assembly 24 and rear handle 74,” column 5, lines 2-4; as shown in fig. 1, the gooseneck 14 tilts the contact tip assembly relative to the axis that extends from the main housing 12).
Wells, fig. 1

    PNG
    media_image4.png
    388
    490
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Izutani to include, a gooseneck and a titlable contact tip assembly, in view of the teachings of Wells, by using a tiltable gooseneck, as taught by Wells, that was inserted between the shield member 6 and the holding member 4, as taught by Izutani, such that the welding torch had an elongated body where the electrode wire was spring loaded and constantly pushed forward, for the advantage of ensuring proper feeding of the electrode wire where contact tip wear at the tip was reduced due to an elongated, tilted design for a welding torch that projected the wire along a centered trajectory to the tip of the torch (Wells, column 1, lines 21-38).
Regarding claim 8, Izutani teaches the invention as described above but does not explicitly disclose wherein the pressure piece is tiltable with respect to the housing.
However, in the same field of endeavor of gas metal arc welding, Wells teaches wherein the pressure piece (contact tip assembly 16) is tiltable with respect to the housing (elongated tubular main body 26, fig. 2; construed as being the outer housing for the main housing 12 in fig. 1).
Wells, fig. 2

    PNG
    media_image5.png
    355
    561
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Izutani to include, a gooseneck and a titlable contact tip assembly, in view of the teachings of Wells, by using a tiltable gooseneck, as taught by Wells, that was inserted between the shield member 6 and the holding member 4, as taught by Izutani, such that the welding torch had an elongated body where the electrode wire was spring loaded and constantly pushed forward, for the advantage of ensuring proper feeding of the electrode wire where contact tip wear at the tip was reduced due to an elongated, tilted design for a welding torch that projected the wire along a centered trajectory to the tip of the torch (Wells, column 1, lines 21-38).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US-20120125903-A1) as applied to claim 14 above, and further in view of Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure).
Izutani teaches the invention as described above but does not explicitly disclose further comprises a clamping element receptacle for receiving a plurality of clamping elements, wherein each clamping element is arranged in a region of a welding point to be produced, and precisely one gas nozzle can be introduced temporally in succession into individual ones of the clamping elements.
However, in the same field of endeavor of gas metal arc welding, Nohara teaches further comprises a clamping element receptacle (positioning jig, figs 1(a) to 1(c)) for receiving a plurality of clamping elements (relying on Izutani for the clamping elements, which would be placed into the nozzle positioning portion 7b shown in fig. 1(b); although Izutani teaches a singular clamping element, the examiner is construing this functional limitation such that it would be obvious to insert multiple torches of those taught by Izutani into the positioning jig taught by Nohara), wherein each clamping element is arranged in a region of a welding point to be produced (hole 1a, figs. 1(b) and 1(c)), and precisely one gas nozzle (nozzle 6, fig. 1(c)) can be introduced temporally in succession into individual ones of the clamping elements (“The present invention is suitable for use in positioning an arc spot welding nozzle at an appropriate position when manually performing arc spot welding on two materials to be welded such as plates,” para 0001; Nohara’s teaching of using a single nozzle to fit into the nozzle positioning portions 7b shown in fig. 1(a) is construed as meeting the functional limitation for a single gas nozzle that is able to temporally fit into the clamping elements within the scope of this apparatus claim).

Nohara, figs. 1(a) to 1(c)

    PNG
    media_image6.png
    873
    385
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Izutani to include, a positioning jig, in view of the teachings of Nohara, by connecting the holding member 4 to a clamp, as taught by Izutani, where the clamp was part of the positioning jig, as taught by Nohara, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle (Nohara, paras 0006 and 0024).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US-20120125903-A1) as applied to claim 13 above, and further in view of Omote et al. (JP 2010-149145-A, referencing the foreign version for drawings and provided English translation for written disclosure) and Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure).
Regarding claim 16, Izutani teaches the invention as described above and further comprising: the at least one additional clamping element (relying on Omote to teach an additional clamping element) comprising an additional housing (holding member 4, figs. 1A-1C); an additional pressure piece (shield member 6, figs. 1A-1C) arranged so as to be movable relative to the additional housing (figs. 1A-1C show space increasing between the holding member 4 and the shield member 6 as the holding member 4 moves to the proximal end); an additional spring (elastic member 5, figs. 1A-1C), wherein the additional pressure piece is supported at least indirectly on the additional housing by means of the additional spring (the shield member 6 is directly supported on the housing member 4 by the pressure exerted by the spring 5, as shown in fig. 2A) and an additional sleeve (tip connection body 3, figs. 1A-1C; the tip connecting body directly supports the housing member 4 at the connection point shown in annotated 2A above), wherein the additional spring is arranged in a radial direction between the additional housing and the additional sleeve (as shown in figs. 1A-1C), and a gas nozzle (welding tip 1, figs. 1A-1C; “a contact tip (hereinafter referred to as a welding tip) is used for gas-shielded arc welding,” para 0004) of the welding device (“screwing the welding tip into a connection portion of a welding torch body,” para 0006) can be introduced into the additional housing and into the additional sleeve (as shown in fig. 1A).  Izutani does not explicitly disclose at least one additional clamping element to provide a plurality of clamping elements, and a clamping element receptacle for receiving the plurality of clamping elements, wherein each of the plurality of clamping elements is arranged in a region of a welding point to be produced, and precisely one gas nozzle can be introduced temporally in succession into individual ones of the plurality of clamping elements (although Izutani does teach that the holding member 4 can be connected to a clamp in paragraph 0098). 
However, in the same field of endeavor of gas arc welding, Omote teaches at least one additional clamping element (construed as the nozzle 9 and the contact tip 6A, fig. 13(b)) to provide a plurality of clamping elements (multiple nozzles are shown on the chuck portion 13 in fig. 14 and described middle of page 2).
Omote, figs. 13 and 14

    PNG
    media_image7.png
    806
    372
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    488
    484
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Izutani to include, multiple nozzles and contact tips, in view of the teachings of Omote, for the advantage of using a plurality of nozzle tips, which would be easier to maintain than a single nozzle tip such that the nozzle tips could be exchanged to remove any waste or impurities adhering to the welding torch (Omote, middle of page 3).
Additionally, in the same field of endeavor of gas metal arc welding, Nohara teaches a clamping element receptacle (positioning jig, figs 1(a) to 1(c)) for receiving the plurality of clamping elements (relying on Izutani and Omote for teaching a plurality of clamping elements), wherein each of the plurality of clamping elements is arranged in a region of a welding point to be produced (hole 1a, figs. 1(b) and 1(c)), and precisely one gas nozzle (nozzle 6, fig. 1(c)) can be introduced temporally in succession into individual ones of the plurality of clamping elements (“The present invention is suitable for use in positioning an arc spot welding nozzle at an appropriate position when manually performing arc spot welding on two materials to be welded such as plates,” para 0001; Nohara’s teaching of using a single nozzle to fit into the nozzle positioning portions 7b shown in fig. 1(a) is construed as meeting the functional limitation for a single gas nozzle that is able to temporally fit into the clamping elements within the scope of this apparatus claim).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Izutani/Omote to include, a positioning jig, in view of the teachings of Nohara, by connecting the holding member 4 to a clamp, as taught by Izutani, where the clamp was part of the positioning jig, as taught by Nohara, in order to use a positioning jig so that the nozzle can be positioned while maintaining the required distance from the welding surface for the advantage of preventing spatter from adhering to the inner surface of the nozzle (Nohara, paras 0006 and 0024).
Regarding claim 17, Izutani teaches wherein: the pressure piece is annular (“a shield member that has an annular shape,” para 0026); the gas nozzle (welding tip 1, figs. 1A-1C) is at least partially introduced into the pressure piece; and a welding wire is guided through the pressure piece (shield member 6, figs. 1A-1C; as shown in the drawings, the welding tip is fully introduced into the pressure piece).
Regarding claim 18, Izutani teaches wherein: the spring (elastic member 5, figs. 1A-1C) biases the pressure piece in a direction of a longitudinal axis (central axis O, figs. 1A-1C; the examiner is understanding this limitation to meet that the spring is biased to apply pressure against the pressure piece; similarly, fig. 2A of Izutani shows the that the spring 5 is biased to apply pressure against the shield member 6); and the pressure piece (shield member 6) is displaceable relative to the housing along the longitudinal axis (figs. 1A-1C show space increasing between the holding member 4 and the shield member 6 as the holding member 4 moves to the proximal end along the axis O).
Regarding claim 20, Izutani teaches wherein the pressure piece (shield member 6) has at least one hole for an outflow of gas (construed as the hole of the shield member 6 at the distal end through which the welding tip 1 is inserted referring to figs. 1A-1C and 2A-2B; para 0004 states that the welding tip is used for gas-shielded arc welding, which is construed such that gas flows through the inner chamber of the welding tip 1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US-20120125903-A1) in view of Omote et al. (JP 2010-149145-A, referencing the foreign version for drawings and provided English translation for written disclosure) and Nohara (JP H05-169262-A, referencing the foreign version for drawings and provided English translation for written disclosure) as applied to claims 13, 16, and 18 above, and further in view of Wells et al. (US-8373094-B2).
Izutani teaches the invention as described above but does not explicitly disclose wherein the pressure piece is tiltable with respect to the longitudinal axis.
However, in the same field of endeavor of gas metal arc welding, Wells teaches wherein the pressure piece (contact tip assembly 16) is tiltable with respect to the longitudinal axis (“the contact tip assembly 16 is connected to the forward end of the gooseneck 14 opposite the liner assembly 24 and rear handle 74,” column 5, lines 2-4; as shown in fig. 1, the gooseneck 14 tilts the contact tip assembly relative to the axis that extends from the main housing 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Izutani/Omote/Nohara to include, a gooseneck and a titlable contact tip assembly, in view of the teachings of Wells, by using a tiltable gooseneck, as taught by Wells, that was inserted between the shield member 6 and the holding member 4, as taught by Izutani, such that the welding torch had an elongated body where the electrode wire was spring loaded and constantly pushed forward, for the advantage of ensuring proper feeding of the electrode wire where contact tip wear at the tip was reduced due to an elongated, tilted design for a welding torch that projected the wire along a centered trajectory to the tip of the torch (Wells, column 1, lines 21-38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernard et al. (US-3469070-A) teach a tiltable nozzle made of copper.
Steenis et al. (US-6559416-B1) teach a shield that protects a welding gun from spatter.
Izutani et al. (US-20130008003-A1) teach a welding tip replacement apparatus.
Nohura (JP 2010-149145-A) teaches a design for a nozzle similar that shown in the drawings by the Applicant (except for the sleeve element).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/2021


/SANG Y PAIK/Primary Examiner, Art Unit 3761